United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2884EA
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Arkansas.
                                         *
Richard Curtis Deskins,                  *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: November 26, 1997
                                Filed: December 2, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

        Richard Curtis Deskins appeals his sentence for possession of firearms by a felon
and for possessing an unregistered firearm. Deskins contends the district court
improperly denied Deskins's an acceptance of responsibility adjustment because he
admitted possessing the firearms. We disagree. Notwithstanding Deskins's admission,
he put the Government to its burden of proof at trial so he could pursue defenses the
district court characterized as "totally groundless." Also, Deskins did not demonstrate
an acceptance of responsibility at trial; instead, he contended he was "set up" to
purchase the firearms and that he was guilty only of standing up for his town, state, and
country. We thus conclude the district court's decision to deny Deskins the acceptance
of responsibility adjustment was not clearly erroneous. We affirm the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-